mark d and jennifer l summitt petitioners v commissioner of internal revenue respondent docket no filed date p-h is a 10-percent_shareholder in s an s_corporation on date s paid premiums to acquire two major foreign_currency options from b and received premiums when it sold two written minor foreign_currency options to b the pur- chased major foreign_currency options were a reciprocal put and call exactly offsetting each other the written minor for- eign currency options also were a reciprocal put and call exactly offsetting each other on date s assigned the major foreign_currency call option and the minor foreign_currency call option to a charity pursuant to an assignment agreement in which the charity was substituted for s with respect to all obligations under the minor foreign_currency call option r filed a motion for partial summary_judgment seeking a determination that s did not recognize loss under sec_1256 i r c upon its assignment of the major for- eign currency call option to charity and that s must recog- nize gain upon its assignment of the minor currency call option to charity ps contend that the major foreign cur- rency call option assigned to the charity is a sec_1256 i r c foreign_currency_contract so that loss if any on the assign- ment of that option was recognized by s in under the marked-to-market rules of sec_1256 and c i r c and that gain if any on the assignment of the minor foreign cur- rency call option to the charity was not recognized by s because the minor foreign_currency option was not a sec_1256 i r c contract and the assignment by s to the charity did not terminate the option held under sec_1256 i r c the major foreign_currency call option is not a foreign cur- rency contract as defined in sec_1256 and g i r c and the marked-to-market provisions of sec_1256 i r c do not apply to enable s to recognize the loss on the assignment of the major foreign_currency option to the charity held fur- ther there are genuine issues of material fact remaining with respect to the income_tax treatment of the assignment of the minor foreign_currency call option to the charity that require trial verdate 0ct date jkt po frm fmt sfmt v files summitt sheila summitt v commissioner john e rogers and colin c laitner for petitioners john comeau and jeffrey dorfman for respondent opinion haines judge this case is before the court on respond- ent’s motion for partial summary_judgment pursuant to rule respondent raises two issues for decision in his motion whether under the marked-to-market rules of sec_1256 j summitt inc summitt an s_corporation recognized loss upon its assignment to charity of a major for- eign currency call option and whether summitt was required to include in its income upon its assignment to charity of a minor foreign_currency call option the premium it received as writer of that option the following facts are based upon the parties’ pleadings affidavits and exhibits in support of and in opposition to the motion for partial summary_judgment they are stated solely for the purpose of deciding the motion and not as findings_of_fact in this case see fed r civ p a background the loss petitioners claim came from summitt’s offsetting foreign_currency option transactions the income_tax effects of which flowed through to petitioners’ joint federal_income_tax return summitt is a california corporation with its principal_place_of_business in san clemente summitt was incorporated on date and elected on date to be treated as an s_corporation under sec_1361 petitioner mark d summitt petitioner is a percent shareholder in summitt petitioners resided in mon- rovia california at the time the petition was filed during summitt engaged multi national strategies llc multi national located in new york city to provide advice with respect to foreign_currency option transactions and to serve as depositary for funds needed for the trans- actions on date summitt entered into agree- ments with beckenham trading co inc beckenham with its principal_place_of_business in fort lee new jersey to unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar verdate 0ct date jkt po frm fmt sfmt v files summitt sheila united_states tax_court reports engage in cross-currency transactions the agreements between beckenham and summitt recited that the trans- actions were intended to be exempt from and otherwise not subject_to regulation under the commodity exchange act beckenham was designated the calculation agent for the transactions to determine all amounts due to or from each party in accordance with terms specified in the agreements with summitt on date summitt authorized multi national to purchase two 180-day major foreign_currency option sec_2 and to sell on behalf of summitt two 180-day writ- ten minor foreign_currency options on date summitt purchased from beckenham two major currency options each pegged to the u s dollar usd and the euro- pean union euro eur the major currency options were a reciprocal put and call exactly offsetting each other the purchased major options moved inversely in value to one another over the 180-day period thus ensuring that summitt would hold a loss position in one of the two purchased options the eur call option and the eur put option had a notional value of eur big_number a strike_price of dollar_figure88 usd eur and an expiration date of date the party obligated to perform if the holder exercises the option is the writer of the option beckenham was the writer of the major currency options and obligated itself to perform at the discretion of summitt as the purchaser and holder of the major currency call option summitt by exercising the option could require beckenham to deliver the euro at a price of dollar_figure88 usd eur as the purchaser and holder of the put option summitt by exercising the option could require beckenham to take delivery of the euro at a future date or dates at a price of dollar_figure88 usd eur the price specified in a major foreign_currency is a currency in which positions are traded through regu- lated futures contracts sec_1256 the term regulated_futures_contract as defined in sec_1256 means a contract- a with respect to which the amount required to be de- posited and the amount which may be withdrawn depends on a system of marking to market and b which is traded on or subject_to the rules of a qualified_board_or_exchange major cur- rencies include the u s dollar british pound japanese yen swiss franc and european union euro minor currencies include the danish krone the numbers in parentheses are trade references used to identify the various option trans- actions verdate 0ct date jkt po frm fmt sfmt v files summitt sheila summitt v commissioner the contract at which the euro would be purchased pursuant to exercise of the put or call option is the strike_price on the same day that summitt purchased the major cur- rency options summitt wrote and sold to beckenham two minor currency options each pegged to the usd and the danish krone dkk the written minor currency options were a reciprocal put and call exactly offsetting each other the written minor options moved inversely in value to one another over the 180-day period thus ensuring that summitt would hold a gain position in one of the two minor currency options the dkk call option and the dkk put option had a notional value of dkk big_number with a strike_price of dkk usd and a bonus payout of dkk big_number if the dkk usd strike_price was greater than dkk the expiration date for both minor currency options was date summitt the writer of the minor currency options obli- gated itself to perform at the discretion of beckenham as the purchaser and holder of the minor currency call option beckenham by exercising the option could require summitt to deliver danish kroner at a price of dkk usd as the purchaser and holder of the put option beckenham by exer- cising the option could require summitt to take delivery of kroner at a future date or dates at a price of dkk usd the values of the two foreign_currencies underlying the purchased major and written minor options historically have demonstrated a very high positive correlation with each other as the currencies change in value because of exchange rate fluctuations summitt could reasonably expect to have the following potential gains and losses in substantially off- setting positions a loss in a purchased major option and a gain in a written minor option and a gain in a pur- chased major option and a loss in a written minor option at any time summitt’s loss in the purchased major option that had declined in value might be more or less than summitt’s gain in the offsetting written minor option that had appre- ciated in value similarly summitt’s gain in the remaining purchased major option might be more or less than summitt’s loss in the remaining written minor option the premiums beckenham charged for the major currency options totaled dollar_figure consisting of a dollar_figure pre- mium for the eur call option and a dollar_figure verdate 0ct date jkt po frm fmt sfmt v files summitt sheila united_states tax_court reports premium for the eur put option the premiums charged by summitt for the minor currency options totaled dollar_figure consisting of a dollar_figure premium for the dkk call option and a dollar_figure premium for the dkk put option the net premium paid_by summitt in respect of the two major and two minor options was dollar_figure two days later on date summitt assigned to the foundation for educated america inc charity the eur call option and the dkk call option at the time of the assignment the potential loss on the eur call option was dollar_figure and the potential gain on the dkk call option was dollar_figure on date summitt closed out the eur put option and the dkk put option by agreeing with beckenham to offset those options against each other in summitt filed a form_1120s u s income_tax return for an s_corporation for original return reporting gross_receipts of dollar_figure less dollar_figure cost_of_goods_sold resulting in a gross_profit of dollar_figure summitt also reported the following currency_transactions on statement attached to the return total premiums of dollar_figure charged for the two major currency options less total pre- miums received of dollar_figure for the two minor currency options schedule a to the assignment agreement corporate minutes and correspondence all des- ignate date as the effective date verdate 0ct date jkt po frm fmt sfmt v files summitt sheila summitt v commissioner dollar_figure s s o l n i a g r e h t o r o t s o c s i s a b e c i r p e l a s s s o r g d l o s e t a d e d a r t dollar_figure dollar_figure - - - - - - - - - - - - - - - - - - e t a d d e r i u q c a e d a r t - - - - - - - - - - - - - - - - - - y t r e_p o r p n o i t p i r c s e d d u a d u a r u e r u e d u a d u a r u e r u e k k d n o i t p o l l a c r u e t u p r u e t u p k k d - - - - - - - - - - - - - - - - - - l a t o t h c a e r o f e c i r p e l a s s s o r g e h t s n o i t p o e h t f o r e t i r w t t i m m u s o t m a h n e k c e b y b d i a p m u i m e r p e h t s a w n o i t p o r o n i m h c a e r o f e c i r p y b d e n i m r e t e d s a w n o i t p o r o n i m h c a e r o f t s o c e h t m a h n e k c e b o t t t i m m u s y b d i a p m u i m e r p e h t s a w n o i t p o r o j a m h c a e r o f s i s a b r e h t o r o t s o c e h t s e s o p s n a r t n r u t e r e h t n o i t p o s i d n o c e s e h t d n a n o i t p o s i d e t s i l e d a r t t s_r i f e h t d e t s i l s e d a r t o w t t s_r i f e h t n o s e t a d n i e k a t s i m e h t e t o n d e n i a l p x e n u s i e c n e r e f f i d dollar_figure e h t d n a dollar_figure s a w m u i m e r p e h t dollar_figure s i n r u t e r e h t n o d e t r o p e r t n u o m a e h t t a h t e t o n c e d n o d e s o l c s a w d n a t p e s n o d e r r e f s n a r t s a w d e s o l c d e r r e f s n a r t s e t a d e h t t n e m e t a t s e v o b a o t n r e_p c e d e b d l u o h s e t a d e h t m a h n e k c e b y b d e n i m r e t e d e l a s s s o r g e h t s a w n o i t p o r o j a m m a h n e k c e b verdate 0ct date jkt po frm fmt sfmt v files summitt sheila united_states tax_court reports summitt did not report gain from the disposition of the dkk call option on its original return the dollar_figure loss from statement was subtracted from gross_profit of dollar_figure to arrive at total income of dollar_figure business deductions of dollar_figure were claimed resulting in ordinary_income of dollar_figure as a 10-percent_shareholder of summitt petitioner reported dollar_figure ordinary_income from summitt on his timely filed joint form_1040 u s individual_income_tax_return for summitt filed a first amended form_1120s for first amended_return on date reporting the same gross_receipts cost_of_goods_sold and gross_profit shown on the original return however summitt amended the currency_transactions reported on statement attached to the return by adding the following entry to report the gain on the dkk call option property description trade_date acquired trade_date sold gross sale price cost or other basis gain loss dkk big_number dollar_figure dollar_figure dollar_figure option dkk call by reporting the gain of dollar_figure from the disposition of the dkk call option the dollar_figure loss reported on the original return was reduced to dollar_figure on the first amended_return as a result rather than reducing gross_profit of dollar_figure by dollar_figure gross_profit was reduced by dollar_figure on the first amended_return resulting in total income of dollar_figure subtracting the claimed business deductions of dollar_figure unchanged from the original return resulted in reported ordinary_income of dollar_figure on date petitioners filed a first amended_return for on which they increased their flow-through income from summitt to dollar_figure petitioners’ first amended_return reported an additional tax due of dollar_figure the internal_revenue_service irs assessed this additional tax and on date petitioners paid the tax including interest in the total amount of dollar_figure on date summitt attempted to file a second amended_return for which reinstated its position that the receipt of a premium on the dkk call option was not taxable the second amended_return was a restatement of the original return petitioners also attempted to file a verdate 0ct date jkt po frm fmt sfmt v files summitt sheila summitt v commissioner second amended_return for to be consistent with summitt’s second amended_return neither of the second amended returns was accepted by the irs on date respondent issued a notice of defi- ciency to petitioners for which disallowed a dollar_figure flow- through loss from summitt’s foreign_currency option trans- actions disclosed on the first amended_return on date petitioners mailed a petition to this court in their petition petitioners disavowed portions of first amended_return and asserted that their share of the dollar_figure premium summitt received for the sale of the dkk call option option was not includable in income their on date respondent filed the motion for par- tial summary_judgment seeking determinations that the marked-to-market rules of sec_1256 do not apply to the eur call option and that summitt must include in income in the premium received upon the issuance of the dkk call option because the assignment of the option to charity caused a novation petitioners filed an objection to the motion on date respondent filed a reply on date and a supplemental memorandum on date the court held a hearing on the motion on date posthearing memoranda were received from petitioner and respondent on august and date respectively i procedure discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine issue of mate- rial fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party petitioners executed a form_872 consent to extend the time to assess tax extending the time to assess for to date the court received the petition on date but the petition was postmarked and deemed filed on date verdate 0ct date jkt po frm fmt sfmt v files summitt sheila united_states tax_court reports bears the burden of proving that there is no genuine issue of material fact 85_tc_812 85_tc_527 the court will view any factual material and inferences in the light most favorable to the nonmoving party dahlstrom v commissioner supra pincite naftel v commissioner supra pincite after reviewing the record we are satisfied that there is no genuine issue of any material fact on the sec_1256 issue and that a decision may be rendered as a matter of law respondent’s motion will be granted denying the purported loss on assignment of the major foreign_currency call option to charity on the second issue with respect to purported gain on the assignment of the minor foreign_currency call option there are issues of material fact that require a trial and respondent’s motion will be denied ii background this is a case of first impression that requires interpreta- tion of the term foreign_currency_contract as defined in sec_1256 the term first appeared in the code in and although the secretary was granted authority in to issue regulations to determine what types of contracts were included or excluded by the term no such regulations have been issued nor has the term been interpreted by the courts as we shall see sec_1256 applies to futures and options contracts that are traded on a qualified exchange a qualified exchange means a national securities exchange which is reg- istered with the securities_and_exchange_commission a domestic board_of trade designated as a contract market by the commodity futures trading commission or any other exchange board_of trade or other market which the sec- retary determines has rules adequate to carry out the pur- poses of sec_1256 sec_1256 sec_1256 also covers contracts that are not traded on a qualified exchange ie foreign_currency contracts that are negotiated with any one of a number of commercial banks which provide an informal market for such trading the issue before us is whether a major foreign_currency call option a non-exchange-traded contract comes within the meaning of foreign_currency_contract so as to qualify for sec_1256 verdate 0ct date jkt po frm fmt sfmt v files summitt sheila summitt v commissioner treatment petitioners argue that the plain meaning of the definition of foreign_currency_contract in sec_1256 should be interpreted broadly to include a major foreign cur- rency option respondent argues that the plain meaning of that definition should be interpreted narrowly to include only a forward_contract not an option the issue arises in the context of what are sometimes known as major minor transactions in the typical major minor transaction the taxpayer assigns to a charity a major foreign_currency call option that has a potential loss the charity also assumes the taxpayer’s obligation under the off- setting minor foreign_currency call option that has a poten- tial gain because the taxpayer takes the position that the major for- eign currency call option assigned to the charity is a sec_1256 foreign_currency_contract the taxpayer relies on sec_1256 and 79_f3d_1348 2d cir to mark to market the major foreign_currency call option when the option is assigned to the charity in order to recognize a loss at that time the taxpayer may argue that the loss is characterized as ordinary if the transaction also qualifies as a sec_988 transaction in contrast because the taxpayer takes the position that the assumed minor foreign_currency call option is not a sec_1256 foreign_currency_contract the taxpayer claims that the charity’s assumption of the written minor obligation does not cause the taxpayer to recognize gain and that the tax- payer also does not recognize gain when the option either expires or terminates iii sec_1256 when congress enacted sec_1256 as part of the eco- nomic recovery tax act of erta publaw_97_34 95_stat_327 the section applied only to regulated_futures_contracts that required physical delivery of personal a charity is an organization defined in sec_170 contributions to which are deductible for income_tax purposes as charitable_contributions unlike the present case 79_f3d_1348 2d cir dealt with transfers of regulated_futures_contracts to charity regulated_futures_contracts as will be shown are sec_1256 contracts sec_1256 g see sec_988 and sec_1_988-3 income_tax regs which override the characteriza- tion of capital losses specified in sec_1256 if sec_988 also applies verdate 0ct date jkt po frm fmt sfmt v files summitt sheila united_states tax_court reports property the pertinent parts of sec_1256 originally pro- vided sec_1256 regulated_futures_contracts marked to market a general_rule -for purposes of this subtitle- each regulated_futures_contract held by the taxpayer at the close of the taxable_year shall be treated as sold for its fair_market_value on the last business_day of such taxable_year and any gain_or_loss shall be taken into account for the taxable_year proper adjustment shall be made in the amount of any gain_or_loss subsequently realized for gain_or_loss taken into account by reason of paragraph any gain_or_loss with respect to a regulated_futures_contract shall be treated as- a short-term_capital_gain or loss to the extent of percent of such gain_or_loss and b long-term_capital_gain or loss to the extent of percent of such gain_or_loss b regulated_futures_contracts defined -for purposes of this section the term regulated_futures_contract means a contract- which requires delivery of personal_property as defined in sec_1092 or interest in such property with respect to which the amount required to be deposited and the amount which may be withdrawn depends on a system of marking to market and which is traded on or subject_to the rules of a domestic board_of trade designated as a contract market by the commodity futures trading commission or of any board_of trade or exchange which the sec- retary determines has rules adequate to carry out the purposes of this section c terminations -the rules of paragraphs and of sub- section a shall also apply to the termination during the taxable_year of the taxpayer’s obligation with respect to a regulated_futures_contract by offsetting by taking or making delivery or otherwise for purposes of the preceding sentence fair_market_value at the time of the termination shall be taken into account stevie d conlon and vincent m aquilino in their treatise principles of financial derivatives u s international tax- ation par adollar_figure citing hull options futures and other derivative securities 2d ed define a futures_contract as an agreement to deliver specified commodities or other_property at a future date at an agreed price futures contracts are standardized agreements verdate 0ct date jkt po frm fmt sfmt v files summitt sheila summitt v commissioner tradable on regulated exchanges a key aspect of regulated_futures_contracts is the margin requirement in enacting sec_1256 congress concluded that the daily receipt of profits and the daily payment of losses employed by commodity futures exchanges in the united_states for determining margin requirements made it appropriate to compute gains and losses for tax purposes under a similar albeit annual marked-to-market system of accounting h rept pincite 1981_2_cb_352 the marked-to-market rule was also applied to futures transactions occurring before december of each year if taxpayers terminated the futures_contract before that date sec_1256 the technical corrections act of act publaw_97_448 96_stat_2385 made four significant changes to sec_1256 that are pertinent to this case first the act removed the requirement of physical delivery for futures contracts so that cash-settled futures contracts newly authorized to trade on futures exchanges by the com- modity futures trading commission would also qualify for sec_1256 treatment id second the act expanded the phrase regulated_futures_contract by adding such term includes any foreign_currency_contract at the end of sec_1256 id as the house ways_and_means_committee explained trading in foreign_currency for future delivery is conducted through regu- lated futures contracts and is also conducted through contracts negotiated with any one of a number of commercial banks which comprise an informal market for such trading bank forward contracts bank forward contracts differ from regulated future contracts in that they are private contracts in which the parties remain entitled to performance from each other they further differ from regulated_futures_contracts in that they do not call for daily variation margin to reflect market changes and in that the inter- bank market has no mechanism for settlement terminating a taxpayer’s position prior to the delivery date prior to erta taxpayers who used both the futures exchanges and the interbank market to conduct short-term trading in foreign_currency were subject_to substantially comparable tax treatment for both types of contract although bank forward contracts differ from regulated_futures_contracts the volume of trading through for- ward contracts in foreign_currency in the interbank market is substantially greater than foreign_currency trading on futures exchanges and prices are readily available such contracts are economically comparable to regulated_futures_contracts in the same currencies and are used interchangeably with regulated_futures_contracts by traders h rept pincite verdate 0ct date jkt po frm fmt sfmt v files summitt sheila united_states tax_court reports a forward_contract is an agreement to deliver a specified commodity or other_property at a future date at an agreed price conlon aquilino supra par a1 a i typically neither party to a forward_contract makes a payment at the time the contract is executed third act sec_105 added subsection g a definitional subsection to flesh out general definitions in sec_1256 the newly enacted sec_1256 defined a foreign_currency_contract to be a contract a which requires delivery of a foreign_currency which is a currency in which positions are also traded through regulated_futures_contracts b which is traded in the interbank market and c which is entered into at arm’s length at a price determined by ref- erence to the price in the interbank market the requirement of delivery of the foreign_currency reflected the fact that the interbank market has no mechanism for settlement terminating a taxpayer’s position prior to the delivery date h rept supra pincite fourth act sec_105 granted the secretary authority to prescribe regulations to determine the types of contracts that could be included in or excluded from the defi- nition of a foreign_currency_contract in sec_1256 regulations --the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of paragraph including regulations excluding from the application of paragraph any contract or type of contract if its application thereto would be incon- sistent with such purposes as previously stated no such regulations have ever been issued the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 made three significant changes pertinent to this case first defra sec_722 98_stat_972 amended sec_1256 by adding the phrase or the settlement of which depends on the value of to the definition of a foreign_currency_contract the effect of this amendment is in dispute in this case sec_1256 as changed by defra sec_102 defined a foreign_currency_contract to be a con- tract- verdate 0ct date jkt po frm fmt sfmt v files summitt sheila summitt v commissioner i which requires delivery of or the settlement of which depends on the value of a foreign_currency which is a currency in which positions are also traded through regulated_futures_contracts ii which is traded in the interbank market and iii which is entered into at arm’s length at a price determined by ref- erence to the price in the interbank market emphasis added to highlight amendment second defra sec_102 changed the term regulated_futures_contract to the more general term sec_1256 con- tract and reorganized sec_1256 to identify in general terms contracts qualifying as sec_1256 contracts third defra sec_102 and extended sec_1256 to cover any nonequity_option sec_1256 and any dealer_equity_option sec_1256 and added specific definitions for those terms in sec_1256 through inclusive the consolidated appropriations act publaw_106_554 app g sec_401 sec_114 stat 2763a-649 added any dealer_securities_futures_contract and an option on such a contract as sec_1256 after reflecting all amendments sec_1256 now pro- vides sec_1256 sec_1256 contract defined -for purposes of this section the term sec_1256 contract means- any regulated_futures_contract any foreign_currency_contract any nonequity_option any dealer_equity_option and any dealer_securities_futures_contract the term sec_1256 contract shall not include any securities_futures_contract or option on such a contract unless such contract or option is a dealer_securities_futures_contract iv petitioners’ contentions petitioners contend that under the plain meaning of sec_1256 as amended in major foreign cur- rency options are foreign_currency contracts subject_to the marked-to-market rules of sec_1256 to support their position they maintain that sec_1256 refers to any foreign_currency_contract therefore sec_1256 should be construed broadly because contract is an inher- ently broad term and an option by definition is a unilateral contract restatement contract sec_2d sec_25 they verdate 0ct date jkt po frm fmt sfmt v files summitt sheila united_states tax_court reports argue there are no legally significant differences among futures forwards and options second petitioners note that no regulations have been issued by the secretary since which would limit the definition of a foreign_currency_contract and in petitioners’ view the application of sec_1256 to various types of con- tracts has been expanded and broadened over time peti- tioners reason that this constant expansion coupled with the inherently broad original defining term contract suggests that where a close call is to be made on this issue the his- tory favors including major foreign_currency options within the meaning of foreign_currency_contract third petitioners maintain that there are no economically significant differences among foreign_currency forwards futures and options as petitioners state in their posthearing memorandum all of these derivatives accomplish the same economic access to currency risk they reproduce the economic risks and rewards of holding a par- ticular foreign_currency over time these derivatives only differ in their pricing timing and payment structure and thus can be modified or trans- formed into one another by entering into other derivatives for example an option_writer fearing a movement in the underlying_security adverse to his position can purchase a future on that security to effectively offset his risk or he could write a contraindicated option as petitioners did here fourth petitioners contend under the plain meaning of the statute if the court finds that an option is a contract the value of the option depends on the value of the euro the euro is a major foreign_currency traded on the inter- bank market and the option was entered into at arm’s length and with a price coinciding with the interbank market price for such options sec_1256 compels the conclusion that all major foreign_currency derivatives created on the informal interbank market including the major cur- rency options at issue in this case should be marked to market v respondent’s contentions respondent contends that under the plain meaning of sec_1256 a foreign_currency option cannot be a foreign cur- neither party claims that the major foreign_currency options in this case are nonequity op- tions dealer equity options listed options_dealer securities futures contracts or options on such contracts pursuant to sec_1256 through inclusive verdate 0ct date jkt po frm fmt sfmt v files summitt sheila summitt v commissioner rency contract ie a sec_1256 contract respondent notes that as originally enacted in sec_1256 referred to a contract that required delivery of a foreign cur- rency the writer of a forward_contract is required to deliver a foreign_currency at a future date at an agreed price on the other hand respondent points out that at the time an option is signed there is no obligation to deliver an obligation to deliver occurs only if the holder of the option exercises its right to require delivery at some future time after the option has been signed the obligation to deliver may never occur if the option holder allows the option to lapse consequently respondent argues that because sec_1256 as originally enacted referred to a contract that required delivery of the foreign_currency the section as so enacted could be applied only to forward contracts not to options respondent also contends that the addition of the phrase or the settlement of which depends upon the value of in defra was intended to deal with uncertainty as to whether cash-settled forward contracts were included in the definition of foreign_currency contracts in respondent’s view the change was not intended to expand the application of sec_1256 to foreign_currency option contracts because the lim- iting phrase which requires delivery of was left in the statute respondent argues that foreign_currency contracts can be physically settled or cash-settled but they still must require settlement at expiration in support of his position respondent directs us to the house ways and means com- mittee report explaining the provisions of defra which states because certain contracts may call for a cash settlement by reference to the value of the foreign_currency rather than actual delivery of the cur- rency the bill provides that the delivery of a foreign_currency requirement is met where the contract provides for a settlement determined by reference to the value of the foreign_currency h rept part pincite emphasis added vi the court’s holding on sec_1256 each party claims that the plain meaning of sec_1256 supports his position in 108_tc_54 we set out the well-established and well-understood rules for construing a provision of the internal_revenue_code verdate 0ct date jkt po frm fmt sfmt v files summitt sheila united_states tax_court reports in construing a provision of the internal_revenue_code our task is to give effect to the intent of congress and we must begin with the statutory language which is the most persuasive evidence of the statutory purpose 310_us_534 ordinarily the plain meaning of the statutory lan- guage is conclusive 489_us_235 where a statute is silent or ambiguous we may look to legisla- tive history in an effort to ascertain congressional intent 481_us_454 59_f3d_1571 11th cir however where a statute appears to be clear on its face we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein 83_tc_742 see 90_tc_498 and cases there cited we will therefore begin with the statute the plain meaning of the words used will control unless there is unequivocal evi- dence of legislative purpose to override such meaning for convenience we again set out sec_1256 which defines a foreign_currency_contract to be a contract- i which requires delivery of or the settlement of which depends on the value of a foreign_currency which is a currency in which positions are also traded through regulated_futures_contracts ii which is traded in the interbank market and iii which is entered into at arm’s length at a price determined by ref- erence to the price in the interbank market petitioner views the legal distinction between a forward and an option to be insignificant we disagree a forward for- eign currency contract is a bilateral contract between a seller and a buyer that obligates the seller at the time of signing to settle his obligation to perform by either delivering the currency or making cash settlement conlon aquilino supra par a1 a i a foreign_currency option is a uni- lateral contract that does not require delivery or settlement unless and until the option is exercised by the holder an obligation to settle may never arise if the holder does not exercise its rights under the option it is clear that as origi- nally enacted in sec_1256 applied only to for- ward contracts the statute referred to a contract which required delivery of the foreign_currency not to a contract in which delivery was left to the discretion of the holder it is also clear that the amendment or the settle- ment of which depends on the value of was inserted to allow verdate 0ct date jkt po frm fmt sfmt v files summitt sheila summitt v commissioner a cash-settled forward_contract to come within the term for- eign currency contract foreign_currency contracts can be physically settled or cash-settled but they still must require by their terms at inception settlement at expiration the statute’s plain language is dispositive there is no evidence in the legislative_history that a literal reading of the statute will defeat congress’ purpose in enacting it campbell v commissioner supra pincite petitioners argue by negative inference that if the sec- retary had wished to identify a foreign_currency option as a contract or type of contract to be excluded from the application of subparagraph a of sec_1256 the secretary would have exercised the authority expressly dele- gated by subparagraph b to prescribe regulations for that purpose we disagree the secretary has not issued regula- tions bringing a foreign_currency option within the definition of a foreign_currency_contract that determination is within the province of the secretary not within the province of this court moreover the statute as we understand it speaks for itself petitioners’ contention that an option is a contract and that the addition by congress of other option contracts to sec_1256 over the years evidences an intent to include major foreign_currency options also fails granted an option is a contract and congress has added other option contracts that qualify for sec_1256 treatment however congress’ additions have been restricted to nonequity options_dealer equity options and options on dealer_securities futures all of which are traded on a qualified_board_or_exchange sec_1256 - g - interbank markets have not been designated as a qualified_board_or_exchange sec_1256 when congress has specified the types of contracts that come within the definition of a sec_1256 contract exclusion of others from its operation may be inferred there is no evi- the amendment is similar to that proposed by the senate for cash-settlement of regulated_futures_contracts in see s rept pincite 1983_1_cb_475 the maxim expressio unius est exclusio alterius meaning that to express or include one thing implies the exclusion of the other or of the alternative applies black’s law dictionary 9th ed see 499_us_160 ‘where congress ex- plicitly enumerates certain exceptions additional exceptions are not to be implied in the absence of evidence of a contrary legislative intent ’ quoting 446_us_608 verdate 0ct date jkt po frm fmt sfmt v files summitt sheila united_states tax_court reports dence of legislative intent to designate foreign_currency options as sec_1256 contracts petitioners also contend that futures forwards and options accomplish the same economic access to currency risk and should be treated the same way under the tax laws how- ever petitioners admit that futures forwards and options differ in their pricing timing and payment structures it is precisely these economic and legal distinctions that give rise to disparate treatment under the tax laws vii conclusion and holding with respect to the first issue presented to us by respond- ent’s motion for partial summary_judgment we hold that under sec_1256 the major foreign_currency option assigned by summitt to the charity is not a foreign_currency_contract as defined in sec_1256 and g and the marked-to-market provisions of sec_1256 do not apply to the transfer of the eur call option to the charity as a result petitioners did not recognize a loss in on the eur call option pursuant to sec_1256 the second issue raised by respondent’s motion for partial summary_judgment deals with the recognition of gain upon assignment of the minor foreign_currency call option to charity that issue cannot be dealt with isolated from the facts involved in the transaction as a whole and therefore respondent’s motion on the second issue will be denied to reflect the foregoing an appropriate order will be issued f verdate 0ct date jkt po frm fmt sfmt v files summitt sheila
